Citation Nr: 0605154	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
27, 2001, for the award of service connection for status post 
radical orchiectomy, left, with partial orchiectomy, right, 
nonfunctional.

2.  Entitlement to an effective date earlier than November 
27, 2001, for the award of special monthly compensation for 
anatomical loss of a creative organ.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1980 and from December 1980 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2992 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
status post radical orchiectomy, left, with partial 
orchiectomy, right, nonfunctional, and special monthly 
compensation for anatomical loss of a creative organ and 
assigned an effective date of November 27, 2001.  He appeals 
only the effective date assigned for these benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has indicated in writing that he wants a hearing 
before the Board at the RO in Los Angeles, California.  
Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a hearing before 
the Board at the RO in Los Angeles, 
California.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


